Motions to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Defendants contended that (1) the admission into evidence of a .45 automatic, which was *988not mentioned in the indictment of this case, deprived them of a fair trial; (2) the attempt of the prosecutor to establish that defendants were bound to produce alibi witnesses named in their bill of particulars deprived them of a fair trial; (3) the admission of a statement made before arraignment and claimed to have been made under duress deprived them of a fair trial, and (4) testimony concerning a conviction in another robbery case, which was reversed after this conviction, was instrumental in obtaining the conviction herein and thus deprived them of a fair trial in violation of their constitutional rights. The Court of Appeals held that appellants were not denied due process under the Fourteenth Amendment. [See 6 N Y 2d 853.]